                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       No. 5:17-CV-548-FL

 LAURA G. JOHNSON,                               )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )                      ORDER
                                                 )
 NANCY A. BERRYHILL,                             )
 Acting Commissioner of Social Security,         )
                                                 )
                       Defendant.                )


       This matter is before the court on plaintiff’s motion for attorney’s fees pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). (DE 35). The issues raised have

been fully briefed, and in this posture are ripe for ruling. For the reasons noted, plaintiff’s motion

for attorney’s fees is denied.

                                         BACKGROUND

       Plaintiff commenced the instant matter on October 27, 2017, by motion to proceed in forma

pauperis, with proposed complaint seeking judicial review of the denial of her Title II application

for a period of disability and disability insurance benefits. On January 12, 2018, defendant filed

an answer seeking this court to affirm of the denial decision. On January 17, 2018, the court

directed the parties to file motions for judgment on the pleadings within 60 days of the court’s

order. (Scheduling Order (DE 14) ¶¶ 2, 3). After several extensions of time, plaintiff filed her

motion on April 18, 2018, and defendant filed his motion on July 17, 2018. Thereafter, the court

referred the matter to U.S. Magistrate Judge James E. Gates, for a memorandum and

recommendation (“M&R”) on the cross-motions for judgment as a matter of law.
       On February 11, 2019, Judge Gates entered M&R recommending that plaintiff’s motion

for judgment on the pleadings be denied, defendant’s motion be granted, and the matter be

dismissed. Shortly, after Judge Gates entered his M&R, the Fourth Circuit designated Thomas v.

Berryhill a published opinion, making it binding precedent on this court. See 916 F.3d 307, 309

(4th Cir. 2019). On February 25, 2019, plaintiff raised several objections for the court consider in

its de novo review of the M&R, including a challenge under Thomas. Crediting plaintiff’s

argument, the court granted plaintiff’s motion for judgment on the pleadings, denied defendant’s

motion for judgment on the pleadings, and court remanded the case to defendant for further

consideration in light of Thomas. The court did not reach the other issues addressed in the M&R.

       The instant motion for attorney fees under the EAJA followed, supported by a

memorandum of law, fee contract, timesheet and EAJA calculations, and consumer price index

data. Defendant opposes the motion on the bases that he was substantially justified in his

administrative and litigation positions, and that awarding plaintiff attorney’s fees in the instant

case would be unjust.

                                          DISCUSSION

A.     Standard of Review

       The EAJA provides for an award of reasonable attorney’s fees and expenses in accordance

with the following provision:

       Except as otherwise specifically provided by statute, a court shall award to a
       prevailing party other than the United States fees and other expenses, in addition to
       any costs awarded pursuant to subsection (a), incurred by that party in any civil
       action (other than cases sounding in tort), including proceedings for judicial review
       of agency action, brought by or against the United States in any court having
       jurisdiction of that action, unless the court finds that the position of the United
       States was substantially justified or that special circumstances make an award
       unjust.

28 U.S.C. § 2412(d)(1)(A) (emphasis added). In addition, the statute provides:


                                                 2
       A party seeking an award of fees and other expenses shall, within thirty days of
       final judgment in the action, submit to the court an application for fees and other
       expenses . . . . The party shall also allege that the position of the United States was
       not substantially justified. Whether or not the position of the United States was
       substantially justified shall be determined on the basis of the record . . . which is
       made in the civil action for which fees and other expenses are sought.

Id. § 2412(d)(1)(B) (emphasized). “‘[P]osition of the United States’ means, in addition to the

position taken by the United States in the civil action, the action or failure to act by the agency

upon which the civil action is based.” Id. § 2412(d)(2)(D).

       Although the phrase “substantially justified” is not defined in the statute, the Supreme

Court has interpreted the phrase to mean “justified to a degree that could satisfy a reasonable

person.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). “[A] position can be justified even

though it is not correct, and . . . it can be substantially (i.e., for the most part) justified if a

reasonable person could think it correct, that is, if it has a reasonable basis in law and fact.” Id. at

566 n.2. The phrase, thus, does not connote “‘justified to a high degree,’ but rather ‘justified in

substance or in the main.’” Id. at 565. As such, the standard is comparable to one that is “satisfied

if there is ‘a genuine dispute,’” or “if reasonable people could differ as to the appropriateness of

the contested action.” Id. “The United States has the burden of showing that its position was

substantially justified.” United States v. 515 Granby, LLC, 736 F.3d 309, 315 (4th Cir. 2013).

       “[W]hen determining whether the government’s position in a case is substantially justified,

we look beyond the issue on which the petitioner prevailed to determine, from the totality of

circumstances, whether the government acted reasonably in causing the litigation or in taking a

stance during the litigation.” Roanoke River Basin Ass’n v. Hudson, 991 F.2d 132, 139 (4th Cir.

1993). “[M]erits decisions in a litigation, whether intermediate or final . . . obviously must be

taken into account both by a district court in deciding whether the Government’s position, though

ultimately rejected on the merits, was substantially justified, and by a court of appeals in later


                                                   3
reviewing that decision for abuse of discretion.” EEOC v. Clay Printing Co., 13 F.3d 813, 815

(4th Cir. 1994).

B.      Analysis

        The government asserts that it was substantially justified at all stages of the proceedings in

this case. The court agrees.

        In seeking affirmance of the ALJ decision in this case and opposing plaintiff’s motion for

judgment on the pleadings, the government raised reasonable arguments supported by the record

and case law existing at the time. The M&R, which thoroughly considered the parties’ arguments

and ultimately recommended ruling in favor of the government, demonstrates that “reasonable

people could differ as to the appropriateness of the contested” argument. Pierce, 487 U.S. at 565.

The court’s basis for remanding the case was the Thomas decision, which became binding

precedent in the brief interval between issuance of the M&R and plaintiff’s objections. Since the

court’s remand was based on a recent intervening change in controlling law, the applicability of

which was unsettled, the government’s position in the course of litigation was substantially

justified.

                                          CONCLUSION

        Based on the foregoing, plaintiff’s motion for attorney’s fees (DE 35) under the EAJA is

DENIED.

        SO ORDERED, this the 2nd day of December, 2019.




                                               _________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  4
